Judgment, Supreme Court, New York County (Martin Rettinger, J., on first speedy trial motion; Harold Beeler, J., on second speedy trial motion, plea and sentence), rendered October 14, 1994, convicting defendant of attempted criminal sale of a controlled substance in the third degree, and sentencing him to a prison term of 1 year, unanimously affirmed.
Analysis of all five of the Taranovich factors leads us to conclude that defendant was not denied his constitutional right to a speedy trial (CPL 30.20; People v Taranovich, 37 NY2d 442). We specifically note that almost all of the delay resulted either from defendant’s absconding or from motion practice, and that defendant’s claims of prejudice are conclusory and un*339supported by the record. Concur—Rosenberger, J. P., Wallach, Rubin, Williams and Tom, JJ.